Citation Nr: 1605123	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for paroxysmal atrial fibrillation, claimed as a heart condition, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus type 2, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral hearing loss

In March 2013, the RO denied service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  In his notice of disagreement, the Veteran argued that the sole reason for the VA denial was that audiometric readings in service did not meet the VA criteria.  He contends this totally dismisses the likelihood of delayed onset hearing loss.  

In the November 2014 informal hearing presentation, the representative argued that the October 2012 VA examination was inadequate because audiometric findings were not converted and because the rationale provided was not sufficient to negate service connection.  

The October 2012 examiner provided a negative opinion.  In support, the examiner stated that hearing was within normal limits bilaterally at induction and separation with no significant threshold shifts noted.  On review of service treatment records, audiometric findings at separation were limited to the left ear and thus, it is unclear how the examiner could find normal hearing in both ears at separation.  Additionally, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim and regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Under the circumstances of this case, an addendum opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4) (2015).  

Heart condition and type 2 diabetes mellitus

In March 2013, the RO denied service connection for paroxysmal atrial fibrillation, claimed as a heart condition, and for diabetes mellitus.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran asserts that both disorders are due to in-service Agent Orange exposure.  He contends he was exposed to Agent Orange while serving in Hawaii.  In a May 2011 statement, he reported that he was exposed to Agent Orange during field exercises on the "Big Island" of Hawaii.  He stated that official government records report that Agent Orange was used on the island of Hawaii in December 1966 and in January 1967 and he went on field exercises shortly after that.  In his notice of disagreement, he argued that he provided evidence that his unit trained on the island of Hawaii during the timeframe when Agent Orange was being sprayed.  

Service personnel records confirm he was stationed in Hawaii from August 1966 to September 1967.  The Board notes he served in Korea from approximately October 1967 to March 1968, but this was prior to the qualifying time period for herbicide exposure.  See M21-1, Part IV, ii.1.H.4.b.


In December 2012, the RO requested information from Compensation Service.  Response received in January 2013, states as follows:  

Regarding your Veteran claimant, the DoD list does show testing of herbicides was conducted in Hawaii by the USDA and the University of Hawaii, during the period of August 1, 1966 to August 15, 1967 on the "Big Island" Hawaii.  All testing was conducted under the oversite (sic) of personnel from Ft. Detrick, MD.  Tests were conducted at the following locations: in the State Park area of Mauna Lou, near Hilo, HI, on December 2, 1966, December 14, 1966, and January 12, 1967, at Kauai Branch Station near Kapaa, Kauai, HI, from December 1966 to October 1967.  The Veteran claimant must provide evidence of participation in the test(s) conducted in Hawaii.  In general, tactical herbicides were developed for Vietnam and used there, along with limited use on the Korean DMZ.  Tactical herbicide testing was conducted at sites in the US and foreign locations under direction of the Fort Detrick, Maryland, Plant Science Lab, but there is no evidence tests were conducted on any military installations in Hawaii during the Vietnam era.  As a result, Compensation Service can provide no evidence to support the claimed exposure.  

Unless the claim is inherently incredible or clearly lacks merit [...] it should be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information that organization can provide to corroborate the Veteran's claimed exposure.  JSRRC should be provided with the Veteran's military unit, its location, and dates of the Veteran's service at the location, as shown by the Veteran's actual military records. ... 

In February 2013, the RO completed a formal finding for lack of information required to corroborate herbicide exposure associated with a claim for service connection for Agent Orange related conditions.  The RO determined the information was insufficient to send to JSRRC.  

On review, the Veteran served in Hawaii at the same time herbicide testing was being conducted and he also provided statements describing his claimed exposure.  On its face, the claim is not inherently incredible or clearly without merit and the Board finds referral to JSRRC is necessary.  In this regard, the Board notes that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Return the October 2012 VA hearing loss examination for addendum.  If the October 2012 examiner is not available, the requested information should be obtained from a similarly qualified examiner.  The electronic claims folder must be available for review.  

The examiner is requested to again review the claims folder and indicate whether it is at least as likely as not that current hearing loss disability is related to in-service noise exposure.  

In making this determination, the examiner is advised that the absence of a hearing loss disability for VA purposes during service is not always fatal to a service connection claim and that a negative opinion based solely on the absence of documented in-service hearing loss is not considered adequate.  The examiner is requested to discuss whether there is any medical basis for delayed onset hearing loss.  

As to whether there were any threshold shifts, the examiner is reminded that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA) and these should be converted to International Standards Organization (ISO)-American National Standards Institute (ANSI) in order to facilitate data comparison.

A complete rationale must be provided for any opinion offered.

2.  Send a request to JSRRC for verification of herbicide exposure.  JSRRC should be provided with the Veteran's military unit, its location, and dates of the Veteran's service at the location as shown by the Veteran's actual military records.  See DA Form 20 for dates of service in USARPAC Hawaii.  Sequential requests should be submitted until the relevant period is covered.  

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




